Name: Commission Regulation (EEC) No 2293/85 of 9 August 1985 on the sale by standing invitation to tender and direct-award procedure of olive oil held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 8 . 85 Official Journal of the European Communities No L 213/33 COMMISSION REGULATION (EEC) No 2293/85 of 9 August 1985 on the sale by standing invitation to tender and direct-award procedure of olive oil held by the Greek intervention agency HAS ADOPTED THIS REGULATION : Article 1 The Greek intervention agency 'Ypiresia Diachiriseos Agoron Georgikon Proionton ', hereinafter referred to as 'Ydagep', shall open a standing invitation to tender in accordance with the provisions of this Regulation and of Regulation (EEC) No 2960/77 for the sale on the Community market of approximately 2 300 tonnes of virgin lampante olive oil out of intervention purchases. Unsold quantities from the first tender will be put on sale at the following tender. Article 2 The invitation to tender shall be published on 10 August 1985 . Particulars of the lots of oil offered for sale and of the places they are stored shall be displayed at the central office of Ydagep, 5 Acharnon Street, Athens, Greece . A copy of the invitation to tender shall be sent without delay to the Commission . Article 3 The first series of tenders must reach Ydagep, 5 Acharnon Street, Athens, Greece, not later than 2 p.m . (local time) on 24 September 1985. The next series of tenders must be lodged by 2 p.m. on 23 October 1985 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in particular Article 12 (4) thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 of 23 November 1978 (3), provides that olive oil held by the intervention agencies shall be put up for sale by tender or, in particular circumstances, by other procedures ; Whereas, pursuant to Article 12 ( 1 ) of Regulation No 136/66/EEC, the Greek intervention agency has, since the 1980/81 marketing year, bought in large quantities of olive oil ; Whereas, Commission Regulation (EEC) No 2960/77 (4), as last amended by Regulation (EEC) No 1922/85 (*), laid down the conditions for the sale by tender on the Community market and for export of olive oil ; whereas the state of the Greek market in olive oil is at present favourable for the sale of the said oil ; whereas, in order to facilitate the regular supply of the market, the sale should be effected by means of a standing invitation to tender for virgin lampante olive oil ; Whereas, however, for commercial reasons it is not advisable to use the sale by tender, procedure for olive oil of other quality, available only in small amounts ; whereas the intervention agency should therefore sell the product for the best price it can obtain and to avoid any risk of its return into intervention ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 4 1 . With regard to virgin lampante olive oil , tenders shall be submitted for an oil of 5 ° acidity. 2. Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered, increased or reduced in accordance with the scale below :  up to 5 ° acidity : increase of Dr 290 for each degree or fraction of degree of acidity below 5 ° ; (2) OJ No L 26, 31 . 1 . 1985, p. 12 . (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (3) OJ No L 331 , 28 . 11 . 1978 , p . 13 . (&lt;) OJ No L 348 , 30 . 12. 1977, p . 46 . 0 OJ No L 180, 12. 7. 1985, p . 26 . No L 213/34 Official Journal of the European Communities 10 . 8 . 85  above 5 up to 8 acidity : reduction of Dr 290 for each degree or fraction of degree of acidity above 5 ° ;  above 8 ° : additional reduction of Dr 317 for each degree or fraction of degree above 8 ° . Article 5 Not later than three days after the expiry of each time limit laid down for the submission of tenders, Ydagep shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale . Article 6 The minimum selling price shall be fixed, on the basis of the tenders received, not later than the last working day of the month during which the tenders were submitted and in accordance with the procedure set out in Article 38 of Regulation No 136/66/EEC. The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned. Article 7 The olive oil shall be sold by Ydagep not later than the seventh day of each month following that during which the tenders were submitted . Ydagep shall supply the agencies responsible for storage with a list of the lots remaining unsold. A list of the lots put up for sale and a list of the lots remaining unsold from the previous invitations to tender shall be displayed at the head office of Ydagep not later than the seventh day of each month . Article 8 The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be Dr 2 050 per 100 kilo ­ grams. Article 9 The storage charge referred to in Article 15 of Regula ­ tion (EEC) No 2960/77 shall be Dr 200 per 100 kilo ­ grams. Article 10 1 . Ydagep shall sell for the best price it can obtain. i  approximately 1 0 tonnes of extra virgin olive oil ,  approximately 68 tonnes of fine virgin olive oil,  approximately 87 tonnes of ordinary virgin olive oil ,  approximately 16 tonnes of olive residue oil , which it is holding as a result of its purchases on the olive oil market until the 1984/85 marketing year. The sale price must be such that the products in ques ­ tion cannot be offered a second time into intervention for profit . 2 . The notice of sale shall be displayed by Ydagep at its head office at Acharnon 2, Athens, Greece, for at least 10 days before the date set for the sale. 3 . Sale of the product referred to in paragraph 1 shall be effected before 31 October 1985. Delivery of the product sold must take place before 30 December 1985 . Ydagep shall inform the Commission as soon as possible of the outcome of the sale. Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 August 1985 . For the Commission Frans ANDRIESSEN Vice-President